Citation Nr: 0520503	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's widow, 
entitlement to service connection for veteran's cause of 
death, and eligibility to Dependents' Educational Assistance.  
She responded by filing a June 2002 Notice of Disagreement, 
and was sent a Statement of the Case by the RO in August 
2003.  She then filed an October 2003 VA Form 9, perfecting 
an appeal of these issues.  

In May 2005, the appellant and her son testified before the 
undersigned Veterans Law Judge via videoconference.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran died on October [redacted], 2001; the immediate cause 
of death was malignant mesothelioma due to asbestos exposure.  

3.  The veteran was exposed to asbestos during military 
service and it is as least as likely as not that this 
exposure caused the veteran's death.   

CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for the 
cause of the veteran's death are met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (2004).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection - Cause of the veteran's death

The appellant, the veteran's widow, seeks service connection 
for cause of the veteran's death.  Service connection may be 
granted for the cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially and 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be service connected when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312 (2004).  

According to the death certificate, the veteran died on 
October [redacted], 2001, at the age of 69.  The cause of death was 
listed as malignant mesothelioma of the thoracic pleura, due 
to asbestos exposure.  At the time of his death, the veteran 
had been granted service connection, with a noncompensable 
rating, for a surgical scar following a fistulectomy.  

According to the appellant, the veteran worked during 
military service cleaning and stripping decommissioned naval 
ships, resulting in asbestos exposure.  His service medical 
and personnel records confirm military service at the naval 
shipyard in Philadelphia.  No post-service asbestos exposure 
was noted or is noted in the post-service records  

According to the veteran's terminal treatment records, his 
diagnosis of malignant mesothelioma was confirmed via biopsy, 
and in an October 2002 medical opinion statement, M.C.S., 
D.O., confirmed that, in his medical opinion, the veteran's 
mesothelioma was secondary to his asbestos exposure while 
working in the naval shipyard.  No competent evidence of 
record contradicts this statement, or indicates a cause of 
the veteran's mesothelioma other than asbestos exposure.  The 
Board finds that this medical opinion provides positive 
evidence in support of the veteran's claim and is entitled to 
some probative weight. 
  
The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  However, in adjudicating this claim, the 
Board has also considered the doctrine of reasonable doubt.  
As the U.S. Court of Appeals for Veterans Claims (Court) has 
written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Because the evidence of record indicates the veteran was 
exposed to significant amounts of asbestos during military 
service, that he subsequently developed a terminal case of 
malignant mesothelioma as a result of such exposure, that 
there is no indication of asbestos exposure after service, 
that a medical provider has linked this service exposure to 
the disorder, along with consideration of the appellant's 
credible testimony and with consideration of the benefit of 
the doubt rule, service connection for the cause of the 
veteran's death is warranted.  

II. Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).  

Within this decision, service connection was granted for the 
veteran's cause of death.  Since service connection has been 
established for the cause of the veteran's death, it follows 
that the appellant and the veteran's children are therefore 
eligible for Dependents' Educational Assistance on this 
basis, and this benefit is granted.  

III.  Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  In this 
case, the RO has had an opportunity to consider the claims on 
appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefits sought, no prejudice results to the appellant 
based on consideration of her appeals at this time.  
 

ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.  

Entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


